PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/730,183
Filing Date: 11 Oct 2017
Appellant(s): Huber, Aaron, Morgan



__________________
Robert D. Touslee (Reg. No. 34,032)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12-18-2020.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07-20-2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

.

Claim Rejections - 35 USC § 102
Claim(s) 1 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brichard ‘625 (US 3,190,625).

Regarding claim 1, Brichard ‘625 teaches:
a structure defining a melting chamber (crucible 2, Figs. 1, 2)
one or more exhaust conduits fluidly connected to the structure defining the melting chamber (heat exchange column 3, Figs. 1, 2) and comprising a heat exchange substructure (portion of column 3 near and including screens 11 and 13, Figs. 1, 2)
the heat exchange substructure comprising one or more feedstock flow diverters internal of the heat exchange substructure for causing a tortuous flow path for feedstock and for exhaust (screens 11 and 13, Figs. 1, 2; column 2, lines 55-63)
the one or more exhaust conduits positioned at an angle to vertical range from 0 to about 90 degrees (Figs. 1, 2)
a feedstock supply structure fluidly connected to the one or more exhaust conduits (orifice 4, flap 5, Figs. 1, 2).

Regarding claim 12, Brichard ‘625 teaches:
an exhaust conduit (heat exchange column 3, Figs. 1, 2) fluidly and mechanically connectable to a structure defining a melting chamber (crucible 2, Figs. 1, 2)
the exhaust conduit positioned at an angle to vertical ranging from 0 to about 90 degrees (Figs. 1, 2)
the exhaust conduit comprising a heat exchange substructure (portion of column 3 near and including screens 11 and 13, Figs. 1, 2)
the heat exchange substructure comprising one or more feedstock flow diverters internal of the heat exchange substructure for causing a tortuous flow path for feedstock and for exhaust (screens 11 and 13, Figs. 1, 2; column 2, lines 55-63)
a feedstock supply structure fluidly connected to the exhaust conduit (orifice 4, flap 5, Figs. 1, 2).

Claim Rejections - 35 USC § 103
Claim(s) 6, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brichard ‘625 (US 3,190,625) in view of Hohman ‘016 (US 4,328,016).

Regarding claim 6, Brichard ‘625 further teaches at least one of the one or more exhaust conduits is at an angle of 0 degrees to vertical (Figs. 1, 2).  Brichard ‘625 is silent regarding the feedstock supply structure comprising the structure as claimed.  In analogous art of supplying particulate inorganic batch materials to a preheating and melting process, Hohman ‘016 suggests a feedstock supply structure that supplies particulate inorganic batch materials to an exhaust conduit, wherein the feedstock supply structure comprises:
a horizontal feedstock supply conduit fluidly connected to an exhaust conduit above the exhaust conduit and all substructures of the exhaust conduit (screw conveyor 4, conveyor 21, Fig. 1)
a feedstock supply container fluidly connected to the horizontal feedstock supply conduit (pelletizer 1, conduit 2, valve 3, Fig. 1)
a feedstock advancing mechanism disposed in the horizontal feedstock supply conduit (screw 20, Fig. 1), the feedstock advancing mechanism in turn connected to a prime mover (drive means 5, Fig. 1; column 2, lines 3-8)
for the benefit of automating the providing and metering of materials to the exhaust conduit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Regarding claim 7, Brichard ‘625 further teaches the one or more feedstock flow diverters internal of the heat exchange substructure are selected from the group consisting of baffles, distributor plates, and grids (screens 11, 13, Figs. 1, 2; column 2, lines 3-10 and 55-63).

Regarding claim 13, Brichard ‘625 further teaches the exhaust conduit is at an angle of 0 degrees to vertical (Figs. 1, 2).  Brichard ‘625 is silent regarding the feedstock supply structure comprising the structure as claimed.  In analogous art of supplying particulate inorganic batch materials to a preheating and melting process, Hohman ‘016 suggests a feedstock supply structure that supplies particulate inorganic batch materials to an exhaust conduit, wherein the feedstock supply structure comprises:
a horizontal feedstock supply conduit fluidly connected to an exhaust conduit above the exhaust conduit and all substructures of the exhaust conduit (screw conveyor 4, conveyor 21, Fig. 1)
a feedstock supply container fluidly connected to the horizontal feedstock supply conduit (pelletizer 1, conduit 2, valve 3, Fig. 1)
a feedstock advancing mechanism disposed in the horizontal feedstock supply conduit (screw 20, Fig. 1), the feedstock advancing mechanism in turn connected to a prime mover (drive means 5, Fig. 1; column 2, lines 3-8)
for the benefit of automating the providing and metering of materials to the exhaust conduit.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Brichard ‘625 by utilizing a feedstock supply .

(2) Response to Argument
	Appellant argues that Brichard ‘625 lacks disclosure or teaching of “the heat exchange substructure comprising one or more feedstock flow diverters internal of the heat exchange substructure for causing a tortuous flow path for feedstock and for exhaust” because screens 11 and 13 are separators and not flow diverters, and Brichard ‘625’s heat exchange column 3 itself lacks any flow diversion.  This is not persuasive.  
The heat exchange substructure is interpreted to include the entire structure above molten glass 8 in Figs. 1 and 2 of Brichard ‘625, indicated generally as heat exchange column 3 in the figures.  This entire conduit receives exhaust that flows upward to orifice 6, and feedstock flows all the way down through the conduit from orifice 4 to molten glass 8, contacting and exchanging heat with exhaust along the way.  Screens 11 and 13, as well as sole 18 in Fig. 2, clearly divert the flow of the feedstock as can be seen in the figures, and are internal to walls 1 of the conduit.  There is not a direct path to molten glass 8 in either figure through which feedstock could fall without some diversion.  
Appellant cites Brichard ‘625 as stating the vitrifiable composition falls “without obstruction” through the “vertical and horizontal extent” of the heat exchange column 3, and “is analogous art to rainfall”.  This citation fully states that the composition falls “without obstruction until reaching screen 13”.  Brichard ‘625 then states that “the composition flows in streams 21 from the first screen 13 to second screen 11 and stream 22 to the surface above the molten glass 8 in the crucible 2”.  Brichard ‘625 details in column 2, line 69-column 3, line 10 specifically how the communication of the fumes and the composition is ensured is ensured by this structure as shown in Fig. 1.  With respect to Fig. 2, Brichard ‘625 describes column 3 as 

Appellant argues that Brichard ‘625 nowhere discloses or teaches flow diverters internal of their heat exchange structure 3, and therefore the combination of Brichard ‘625/Hohman ‘016 cannot so teach or suggest.  This is not persuasive.
	This section of arguments reiterates the arguments already addressed above.  The rejections do not rely on Hohman ‘016 for teaching or suggesting flow diverters internal of their heat exchange structure, as these limitations have already been addressed by Brichard ‘625.

	Appellant argues that the Office has not provided the requisite articulated reasoning why a person having ordinary skill in the submerged combustion melting art would view the proposed combination of Brichard ‘625 and Hohman ‘016 as teaching the systems now recited in claims 6, 7, and 13.  This is not persuasive.
	Firstly, the claims do not recite any limitations regarding submerged combustion melting.  Secondly, Hohman ‘016 is held as being analogous art in the field of supplying particulate inorganic batch materials to a preheating and melting process, as described in the rejections.  Thirdly, the rejections clearly address each and every claim limitation, and the combinations of Brichard ‘625 and Hohman ‘016 provide explicit motivation statements, specifically, “for the benefit of automating the providing and metering of materials to the at least one exhaust conduit”.

	Appellant argues that, contrary to the Examiner’s implicit “predictability” assertions, one of ordinary skill in the art at the time the presently recited invention was made would not have reasonably expected and predicted that to modify Brichard ‘625 to incorporate the structures of Hohman ‘016 would reasonably lead the person of ordinary skill to be enabled to arrive at the 
	The limitations of “a heat exchange substructure, the heat exchange substructure comprising one or more feedstock flow diverters internal of the heat exchange substructure for causing a tortuous flow path for feedstock and for exhaust” are rejected under 35 USC 102(a)(1) in view of Brichard ‘625.  Brichard ‘625 is not being modified to teach the claimed heat exchange substructure, and thus no predictability assertions are made or required.  Hohman ‘016 is not relied upon to teach or suggest the claimed heat exchange substructure, only the feedstock supply structure, which precedes the heat exchange substructure to supply feedstock to the heat exchange substructure.  Examiner maintains that Brichard ‘625 teaches the claim limitations regarding the heat exchange substructure as addressed in the arguments above.

	Appellant argues that they have discovered that creating a tortuous flow path in the heat exchange substructure for feedstock to a submerged combustion melter alleviates plugging in the exhaust, as well as enhances heat transfer, and the prior art does not appear to realize the existence of any problem in preheating feedstock materials to an SCM.  This is not persuasive.
	Firstly, the claims do not recite any limitations of a submerged combustion melter.  Claims 1 and 12 merely recite “a melting chamber”.  Secondly, the claim limitations of the heat exchange substructure are rejected under 35 USC 102(a)(1) as being anticipated by Brichard ‘625 (as detailed above).  Arguments relating to prior art not being recognized as solving the problem solved by the claimed invention are not germane to a rejection under 35 USC 102.  See MPEP 2131.05.


Respectfully submitted,
/ERIN SNELTING/Primary Examiner, Art Unit 1741                                                                                                                                                                                                        
Conferees:
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741          


/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                                  


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.